Title: To Thomas Jefferson from Robert Brent, 9 April 1806
From: Brent, Robert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Washn. April 9th 1806
                        
                        
                              In answer to the note which you did me the honor of writing me yesterday, concerning the
                            office of Judge of the Orphans Court of this County, vacated by the resignation of Mr Dorsey, I beg leave to return you my
                            unfeigned thanks for the new proof of confidence which you have manifested in me, in the Tender of this appointment, and
                            to inform you, that under the actual circumstances of the case, I shall think it my duty to accept of it. In doing this,
                            however, I shall be actuated entirely by a desire of freeing you from any embarrassment or difficulty in the selection of
                            another person; for the office, itself, in its present situation, offers no inducement for the acceptance of it, as the
                            execution of it must necessarily occupy a good deal of time, and it is utterly destitute of any emolument to the person
                            holding it. But as I have Just said, I shall be willing to accept of it, to relieve you from the difficulty inseperable
                            from the filling of it—tho’ I think the Importance of the office well entitled the Judge to a Salary from the Genl
                            Government, under which it is held.
                        
                              In accepting this appointment, I must give up that I hold in the Commission of the peace in
                            this County, as the Office of Judge of the Orphans Court is incompatible with one of Justice of the peace; and I must beg
                            leave also to notify you that I shall decline the reappointment of Mayor in June next, having heretofore, and all along,
                            held this office from the motives which will induce my acceptance of that in question. But this last mentioned office is
                            really now, as it allways has been, worse than unprofitable; it has been and is a great Burthen to the holder of it.
                        
                              I cannot conclude without reiterating my thanks for this fresh mark of your confidence
                            & renewing my assurances of the sincere and respectful attachment with which I am in Truth
                        
                             Dear Sir Your Very Obt. Ser
                        
                            Robert Brent
                            
                        
                    